Motion for an enlargement of time granted insofar as to extend the time for apellant to procure the record on appeal and appellant’s points to be served and filed on or before April 24, 1962, with notice of argument for the May 1962 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before May 9, 1962. The order of this court, entered on March 8, 1962, is modified accordingly. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.